DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,603,383; 10,376,587; and 10,130,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Objections/Rejections
The objections to claims 14, 16 and 23 for minor informalities are hereby withdrawn in view of the claim amendments filed on 5/9/22.
The rejection of claims 28-29 under U.S.C. 112, 2nd paragraph as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on 5/9/22.
	The rejections of claims 14-29 as being unpatentable over claims 1-12 of U.S. Patent No. 10,603, 383; claims 1-14 of U.S. Patent No. 10,376,587; and claims 1-9 of U.S. Patent No. 10,130,709 are hereby withdrawn in view of the Terminal Disclaimer filed on Dec. 4, 2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is free of any teaching or suggestion of a drug deliverable agent for pulmonary inhalation for treating disease, the drug deliverable agent comprising: diketopiperazine microparticles; wherein said diketopiperazine microparticles comprise a specific surface area greater than about 70 m2/g, a mass-weighted average particle size of about 33,000 to about 216,000 voxels measured by X-ray tomography for particle size measuring about 0.5 to about 4 µm in geometric diameter, a plurality of structural domains having one or more cores surrounded by layers of a porous crystalline material, and a concentration of an active ingredient, or analog thereof, of about 18% to about 25% by weight of said microparticle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617